                                           Case 3:19-cv-02462-RS Document 37 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         CENTER FOR BIOLOGICAL
                                  10     DIVERSITY, et al.,                                Case No. 19-cv-02462-RS

                                  11                    Plaintiffs,
                                                                                           ORDER ON RESPONSIVE BRIEFING
                                  12             v.
Northern District of California
 United States District Court




                                  13     ANDREW R. WHEELER,
                                  14                    Defendant.

                                  15          On December 11, 2019, the parties’ motions for summary judgment were granted in part

                                  16   and denied in part. The Environmental Protection Agency was ordered to make and publish in the

                                  17   Federal Register a final attainment determination for Imperial County, California with respect to

                                  18   the 2008 national ambient air quality standards. The order was to be terminated upon notice of the

                                  19   Agency’s compliance.

                                  20          The Agency has since published the required determination. See 85 Fed. Reg. 11,817 (Feb.

                                  21   27, 2020). It has now filed a notice of compliance and requested the order be terminated. Should

                                  22   plaintiffs wish to present any opposition, it should be filed by March 10, 2020.

                                  23

                                  24   IT IS SO ORDERED.

                                  25

                                  26   Dated: March 3, 2020

                                  27                                                   __
                                                                                        __________________________________
                                                                                                                        _ ______
                                                                                       ______________________________________
                                                                                       RICHARD SEEBORG
                                  28                                                   U  it d States
                                                                                       United  St t Di   t i t JJudge
                                                                                                      District    d
